Bates, Judge,
delivei’ed the opinion of the court.
This is a suit upon the covenant against encumbrances expressed in the words “ grant, bargain and sell,” in a conveyance of land.
The only question upon which it is necessary to give an opinion is as to the liability of Van Court to pay the taxes for the year 1857, his deed to Blossom having been made on the eleventh day of February in that year, and he having been the owner of the land on the first day of February.
1. The State and county taxes constitute a liability of the owner of the property, as well as an encumbrance upon the land itself, which could be sold for their non-payment.
2. The 18th section of the second article of the act of 1855 concerning revenue is as follows: “ Every assessor shall commence on the first day of February in each year, during his continuance in office, and go through all parts of the county or subdivision of the county in which he is the assessor, and require every person who shall have owned, or shall have had the charge or management of, any property on the said first day of February in each year, taxable ^y law, except merchandise, and being within the county, to deliver him a written list of the same,” &c.
In the previous article it had appeared what property was subject to taxation and the rate of the annual tax. The section above quoted appears to fix definitely that the tax should be assessed against the person who was on the first day of February the owner of the property, thus fixing his liability on that day, and charging the property with it as an encumbrance, (although the amount of the encumbrance is not ascertained until afterwards.) The defendant having conveyed *395tlie land on the eleventh day of February, was liable for the taxes assessed against the property on the first day of that month.
As to the city taxes, the agreed case does not show at what time they became chargeable upon the property, and in respect to them we cannot, therefore, say that any error was committed in the lower court. The agreed case excludes the consideration of all other questions. The judgment in the lower court having been for'nominal damages only, will be reversed, and judment will be given here for the State and county taxes and interest.
Judges Bay and Dryden concur.